Citation Nr: 0116270	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-20 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
low back injury with degenerative joint disease at L4-S1, 
with limitation of motion, (also referred to herein as a 
"lumbar spine disability"), currently rated as 40 percent 
disabling.

2.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral high 
frequency hearing loss, currently rated as noncompensably 
disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) resulting from service-
connected disabilities. 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 13, 1970 to June 
25, 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in April 2000 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that the issue of TDIU will be addressed in a 
REMAND at the end of  this decision.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is productive of functional limitation consistent with severe 
limitation of motion. 

2.  The veteran's hypertension is not shown to manifest 
diastolic pressure of predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.  

3.  The veteran's service-connected bilateral hearing loss 
disability results in level II hearing loss in the right ear 
and level III hearing loss in the left ear.



CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a disability 
rating in excess of 40 percent for a service-connected lumbar 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (2000).

2.  The schedular criteria for entitlement to a disability 
rating in excess of 10 percent for hypertension have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2000).

3.  The schedular criteria for entitlement to a compensable 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.7, 4.85-4.87, Tables VI and VII, 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected lumbar spine, hypertension, and hearing loss 
disabilities have increased.  As such, the veteran claims 
that increased disability ratings are warranted for these 
disabilities.  

Disability evaluations are determined by the application of 
the VA's Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that, when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 (2000) allows 
for consideration of functional losses due to pain and 
weakness, causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination. 

Pursuant to a December 1988 rating decision, the veteran was 
initially service-connected for the following:  "[h]istory, 
back injury, degenerative joint disease L5" (noncompensable 
disability rating assigned, effective January 1, 1988); 
hypertension (10 percent disability rating assigned, 
effective January 1, 1988); and high frequency hearing loss 
(noncompensable disability rating assigned, effective January 
1, 1988).  In accordance with a May 1990 rating decision, the 
RO increased the veteran's lumbar spine disability to 10 
percent, effective November 15, 1989.  In September 1992 the 
RO rendered a rating decision that increased the veteran's 
disability rating to 20 percent, effective February 20, 1990.  
A January 1998 rating decision increased the veteran's rating 
for his lumbar spine disability to 40 percent, effective July 
30, 1996.

I.  Lumbar Spine Disability

The medical evidence includes an April 1998 VA clinical 
record showing that the examiner detected tender paraspinuous 
and paravertebral muscles in the lumbar back, with decreased 
flexion and extension.  The assessment was chronic low back 
pain.

A November 1998 spine examination report recounts the 
veteran's history and complaints concerning his low back.  
The veteran complained of increased discomfort and limitation 
of function affecting his low back.  Objectively, the veteran 
ambulated with the use of a cane and could not sit for more 
than a few minutes due to the resulting low back pain.  Range 
of motion of the lumbar spine was as follows:  forward 
flexion to 10 degrees; backward extension to 5 degrees; right 
lateral flexion to 15 degrees; left lateral flexion to 10 
degrees; right rotation to 10 degrees; and left rotation to 
15 degrees.  The examiner reviewed contemporaneous X-rays of 
the veteran's lumbar spine, which revealed severe 
degenerative disc disease to the region of L4-L5, with 
narrowing of the disc space and mild scoliosis of the lumbar 
vertebrae.  A magnetic resonance imaging report (MRI) of the 
lumbar spine from 1997 was also reviewed, which showed a 
generally narrowed lumbar spine canal, spondylosis, most 
marked at the L1-L2 and L3-L4 levels.  The assessment 
included advanced degenerative joint disease at L1 through L4 
with evidence of chronic pain and marked severe limitation in 
activity and movement.  

A September 1999 VA examination report notes that the veteran 
was examined for the purpose of evaluating a right foot 
disorder.  The veteran's right leg was shorter than the 
other, and it was noted that he used a cane for ambulation.  
The impression was right hallux rigidus.

A December 1999 VA clinical record states that the 
paraspinous and paravertebral muscles in the lumbar area were 
exquisitely tender.  There was also decreased range of 
motion.  The assessment included chronic low back pain.

A February 2000 VA clinical record notes a tender spinous 
process and decreased deep tendon reflexes.




A March 2000 VA spine examination report recounts the 
veteran's complaints of lumbar back pain that radiated down 
the right leg to the right foot.  Physical examination 
revealed that motor strength was 5/5 and straight leg raises 
were negative.  Sensory examination was intact to light touch 
and deep tendon reflexes were normoactive and symmetric.  
Range of motion of the lumbar spine was as follows:  forward 
flexion to 80 degrees, backward extension to 35 degrees; 
lateral flexion to 40 degrees, bilaterally; and rotation to 
35 degrees, bilaterally.  Contemporaneous X-ray reports of 
the lumbosacral spine were reviewed by the examiner.  They 
showed L4-5 lumbar fusion, but no evidence of fracture; there 
was also questionable evidence of long-term discitis, which 
was noted to be self-limited.  The assessment was fusion of 
the veteran's L4-5 vertebrae with no history of surgical 
intervention or discitis.  There was no evidence of motor 
weakness, excess fatigability, or incoordination.  There was 
some evidence of mild painful motion or pain with use, and 
there was limitation of motion of the lumbar spine.  The 
examiner further commented that the veteran "should not be 
given consideration for unemployability due to his service[-
]connected disability for limitation of motion of his lumbar 
spine.  [The veteran] is employable and should return to some 
type of gainful employment."

The veteran's lumbar spine disability is currently rated 
under Diagnostic Code 5292, which provides the guidelines for 
rating the veteran's disability on the basis of limitation of 
motion.  Under this regulation, a 40 percent rating is 
appropriate for severe limitation of motion, which is the 
maximum rating available for limitation of motion.  As the 
veteran is currently rated as 40 percent disabling, a rating 
in excess of 40 percent for limitation of motion of the 
lumbar spine is not available under Diagnostic Code 5292.  

The Board has also considered Diagnostic Codes 5285, 5286, 
5289, and 5293, which are relevant to disabilities affecting 
the lumbar spine and provide for ratings in excess of 40 
percent.  However, since there is no evidence showing that 
the veteran suffers from a fractured vertebra, ankylosis or 
intervertebral disc syndrome, these codes do not provide a 
basis for a higher rating.  

In rendering this decision, the Board reiterates that it has 
applied the provisions of C.F.R. §§ 4.40, 4.45, and the 
guidelines of DeLuca in considering any functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements, as well as 
weakened movement, excess fatigability and incoordination.  
Moreover, as the veteran's service-connected lumbar spine 
involves arthritis, this decision also encompasses 38 C.F.R. 
§ 4.59.  After considering all of the evidence of record and 
the applicable laws and regulations, the Board finds no basis 
for awarding the veteran a rating in excess of current 40 
percent evaluation, which the Board again notes is the 
maximum available rating for limitation of motion of the 
lumbar spine.  That is, to the extent the veteran suffers 
from symptoms of limitation of motion, tenderness, pain on 
motion, weakness, etc., all such symptoms are considered to 
be encompassed by the current 40 percent rating.  

II.  Hypertension.

The relevant medical evidence of record includes the 
following blood pressure readings:  132/76 in February 1998; 
120/79 in April 1998; 124/64 in October 1998; 106/68 in 
January 1999; and 157/94 in September 1999.

A March 2000 hypertension examination report explains that 
the veteran was taking hypertension medication, but had been 
complaining of some symptoms of dizziness and shortness of 
breath.  Blood pressure on the day of the examination was 
stated to be 144/83.  It was noted that the veteran's blood 
pressure was measured several times that day and was 
generally in the range of 140/80s.  There was no evidence of 
swelling, clubbing, or cyanosis.  The diagnosis was 
hypertension, stable on medications at the moment. 

The veteran's service-connected hypertension is rated under 
38 C.F.R. § 4.104, Diagnostic Code 7101, which provides, in 
pertinent part, for the following:  the assignment of a 20 
percent disability rating when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more; and the assignment of a 10 percent 
disability rating when diastolic pressure is predominantly 
100 or more, or systolic pressure is predominantly 160 or 
more, or when there is a history of diastolic pressure of 100 
or more that requires continuous medication for control.  

Upon review of the medical evidence of record and the 
applicable laws and regulations, the Board finds that the 
assignment of a disability rating in excess of 10 percent is 
not warranted.  As the veteran's blood pressure is controlled 
by medication and does not otherwise exceed diastolic 
pressure that is predominantly 100 or more or systolic 
pressure that is predominantly 160 or more, the preponderance 
of the evidence is against increasing the veteran's currently 
assigned 10 percent rating for hypertension.  

III.  Hearing Loss 

The veteran's hearing loss is currently rated under 38 C.F.R. 
§§ 4.85-4.86, which provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, but when 
impaired hearing is service-connected in only one ear the 
non-service-connected ear is assigned a Roman Numeral 
designation of I, unless the claim involves bilateral total 
deafness.  Id.
In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  

On VA audiological evaluation in March 2000, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
25
65
80
48
LEFT
30
65
80
90
66

Speech recognition scores were 88 percent in the right ear 
and 84 percent in the left ear.

Applying the criteria found in 38 C.F.R. § 4.85, the results 
of the veteran's March 2000 VA audiological evaluation 
yielded level II hearing loss in the right ear and level III 
hearing loss in the left ear.  Entering the category 
designations for each ear into Table VII produces a 
noncompensable disability rating under Diagnostic Code 6100.  
Under the circumstances, a compensable disability rating is 
not warranted.  The Board has also considered the application 
of 38 C.F.R. § 4.86, but as the medical evidence fails to 
show that the veteran manifests an exceptional pattern of 
hearing impairment, this regulation does not provide an 
alternative basis for a compensable disability rating.  
Therefore, after a review of the relevant medical evidence in 
conjunction with the applicable laws and regulations, the 
preponderance of the evidence is against the assigning the 
veteran a compensable disability rating for hearing loss.  

V.  Conclusion

In rendering this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought on 
appeal.  The Board concludes that the discussions in the 
rating decision and statement of the case have informed the 
veteran and his representative of the information and 
evidence necessary to substantiate his claim, and has 
therefore satisfied the notification requirements.  The Board 
therefore finds that the record as it stands is adequate to 
allow for review of the veteran's claim and that no further 
action by the RO is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Under the circumstances of this case, 
a remand would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

A rating in excess of 40 percent for a service-connected 
lumbar spine disability is denied. 

A rating in excess of 10 percent for service-connected 
hypertension is denied. 

A compensable disability rating for bilateral hearing loss is 
denied. 


REMAND

Upon review of the claims file, the Board finds that 
additional development of the evidence is warranted with 
regard to the issue of entitlement to an award of TDIU.  

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be impairment which 
prevents the average person to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

The Board notes that although the veteran's application for 
increased compensation based on unemployability shows that he 
had four years of high school, it also shows that the 
veteran's recent work experience was in construction.  This 
application also shows that the veteran was receiving 
vocational rehabilitation training through VA, but that such 
training was not completed because of an injury sustained by 
the veteran.  Further, the application indicates that the 
veteran was receiving, or expected to receive, disability 
retirement benefits.  The Board observes, however, that the 
veteran's vocational rehabilitation records have not been 
associated with the claims file, nor has the RO attempted to 
obtain the veteran's Social Security Administration (SSA) 
records, both of which may be relevant to the issue of TDIU.  
The Board emphasizes that if such evidence exists which the 
RO failed to consider, a decision to deny TDIU based on an 
absence of such evidence would be speculative and in error, 
as speculation is an improper basis for such a decision.  See 
Bowling v. Principi, No. 99-2264 (U.S. Vet. App. May 8, 
2001).  
 
The Board also finds that the collection and consideration of 
this evidence is mandated by the Veterans Claims Assistance 
Act of 2000, which was signed into law by the President on 
November 9, 2000.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides for notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas, 1 Vet. App. 308.  Thus, the 
Board finds that the new law requires further action in the 
form of further evidentiary development.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  As part of 
the notice required under the new law, 
the RO should inform the veteran that it 
would be helpful for him to identify any 
relevant VA or private medical records 
not already of record, as well as any 
employment, educational, or training 
records from VA or other sources (i.e., 
SSA, state employment agencies) that may 
be relevant to his claim.  

2.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claim of entitlement to TDIU.  
If necessary, the RO should schedule the 
veteran for a VA examination to 
determine if the veteran's service-
connected disabilities preclude him for 
obtaining substantially gainful 
employment in light of any newly 
received evidence.  The RO should also 
consider if referral to the Director of 
the Compensation and Pension service is 
warranted, pursuant to 38 C.F.R. 
§ 4.16(b).  If the benefit sought is 
denied, a supplemental statement of the 
case should be issued.


After the veteran and his duly appointed representative have 
been given an opportunity to respond to the supplemental 
statement of the case, the claims folder should be returned 
to this Board for further appellate review.  No action is 
required by the appellant until he receives further notice, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

